
	
		I
		112th CONGRESS
		1st Session
		H. R. 2020
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Burgess (for
			 himself, Ms. Berkley,
			 Mrs. Myrick,
			 Ms. Schwartz,
			 Mr. Sessions,
			 Mr. Rangel,
			 Mr. Gene Green of Texas, and
			 Mrs. McMorris Rodgers) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to, and utilization of, bone mass measurement benefits under the
		  Medicare part B program by extending the minimum payment amount for bone mass
		  measurement under such program through 2013.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation of Access to Osteoporosis
			 Testing for Medicare Beneficiaries Act of 2011.
		2.FindingsCongress finds the following:
			(1)Since 1997, Congress has recognized the
			 importance of osteoporosis prevention by standardizing coverage under the
			 Medicare program for bone mass measurement.
			(2)Osteoporosis remains underdiagnosed and
			 undertreated despite numerous Federal initiatives, including recommendations of
			 the United States Preventive Services Task Force, the 2004 United States
			 Surgeon General’s Report on Bone Health and Osteoporosis, and education,
			 counseling, and referral for bone mass measurement during the Welcome to
			 Medicare exam.
			(3)Even though
			 osteoporosis is a highly manageable disease, many patients lack access to early
			 diagnosis that can prevent debilitating fractures, morbidity, and loss of
			 mobility.
			(4)Although
			 Caucasians are most likely to sustain osteoporosis fractures, from 2005 to 2025
			 the cost of fractures among other populations is projected to increase by 175
			 percent for Latinos and Asian-Americans and 80 percent for
			 African-Americans.
			(5)African-American
			 women are more likely than Caucasian women to die following a hip
			 fracture.
			(6)Osteoporosis is a
			 critical women’s health issue. Women account for 71 percent of fractures and 75
			 percent of osteoporosis-associated costs and the incidence of
			 osteoporosis-related fractures is greater than the annual combined incidence,
			 with respect to women, of heart attack, stroke, and breast cancer.
			(7)The World Health
			 Organization, the Centers for Medicare & Medicaid Services, and other
			 medical experts concur that the most widely accepted method of measuring bone
			 mass to predict fracture risk is dual-energy x-ray absorptiometry (in this
			 section referred to as DXA). Vertebral fracture assessment (in
			 this section referred to as VFA) is another test used to
			 identify patients at high risk for future fracture.
			(8)DXA is a
			 cost-effective preventive test with proven results in real world settings. DXA
			 testing increases the number of people diagnosed with osteoporosis and treated,
			 dramatically reducing hip fractures and related costs.
			(9)DXA screening is
			 associated with a significant (37 percent) reduction in hip fracture
			 rates.
			(10)Unlike other
			 imaging procedures, DXA remains severely underutilized, with only one in four
			 women enrolled in the Medicare program getting a DXA every two years.
			(11)Underutilization
			 of bone mass measurement will strain the Medicare budget because—
				(A)over half of all
			 individuals in the United States who are age 50 or older have osteoporosis or
			 low bone mass;
				(B)more than 52.4
			 million people in the United States had osteoporosis or low bone mass in 2010,
			 as compared to 44 million people in the United States in 2002;
				(C)osteoporosis
			 fractures are projected to increase by almost 50 percent from 2005 to 2025 with
			 over 3 million fractures expected to occur annually by 2025;
				(D)the population
			 aged 65 and older represents 89 percent of fracture costs; and
				(E)the economic
			 burden of osteoporosis fractures is projected to increase by nearly 50 percent
			 from 2005 to 2025, reaching 25.3 million in 2025.
				(12)Underutilization
			 of bone mass measurement will also strain the Medicaid budget, which bears the
			 cost of nursing home admissions for hip fractures for low-income
			 Americans.
			(13)Reimbursement
			 under the Medicare program for DXA provided in physician offices and other
			 non-hospital settings was reduced by 50 percent and is scheduled to be reduced
			 by a total of 62 percent by 2013. This drop represents one of the largest
			 reimbursement reductions in the history of the Medicare program. Reimbursement
			 for VFA will also be reduced by 30 percent by 2013.
			(14)The reduction in
			 reimbursement discourages physicians from continuing to provide access to DXA
			 or VFA in their offices. DXA testing for older women declined in 2009 for the
			 first time since Congress passed the Bone Mass Measurement Act in 1997. Since
			 two-thirds of all DXA scans are performed in non-facility settings, such as
			 physician offices, patient access to bone mass measurement will continue to be
			 severely compromised when more physicians discontinue providing such tests in
			 their offices, thereby exacerbating the current underutilization of the
			 benefit.
			3.Extending minimum
			 payment for bone mass measurement
			(a)In
			 generalSection 1848 of the
			 Social Security Act (42 U.S.C. 1395w–4) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (4)(B), by striking for 2010 and 2011 and inserting for
			 each of 2010 through 2013; and
					(B)in paragraph
			 (6)—
						(i)in
			 the matter preceding subparagraph (A), by striking and 2011 and
			 inserting , 2011, 2012, and 2013; and
						(ii)in
			 subparagraph (C), by striking and 2011 and inserting ,
			 2011, 2012, and 2013; and
						(2)in subsection
			 (c)(2)(B)(iv)(IV), by striking or 2011 and inserting ,
			 2011, 2012, or 2013.
				(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary may implement the amendments made by
			 subsection (a) by program instruction or otherwise.
			
